DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is construed to be indefinite because the recitation “the lateral extents” (plural form) lacks a positive antecedent basis.  Since claims 2-14 depend upon an indefinite claim, either directly or indirectly, those claims are construed to be indefinite by dependency.  Claim 8 is construed to be indefinite because the recitation “the operation” lacks a positive antecedent basis.  Claim 14 is construed to be indefinite because the recitation “the respective vertically extending slot” (singular form) lacks a positive antecedent basis.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khosropour (US 6,962,005).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Khosropour as teaching:
a drying apparatus (see title and abstract) comprising: 
a body (expressly disclosed at column 2 lines 43-55, especially line 49 and expressly shown in figures 2, 3); 
an air inlet 32; 
a flow generator 20 to receive inlet air from the air inlet and generate an airflow; 
an air outlet 22 at the body for exhausting the airflow from the flow generator, the air outlet extending along a vertical height of the body (expressly disclosed at column 3 lines 9-17), 
an outlet airflow steering mechanism operable to control a lateral extent of the airflow from the air outlet (expressly disclosed at column 3 lines 20-27 wherein the disclosed downward extending conduits meets the claimed steering mechanism because both are operable to control a lateral extend of airflow from an outlet), and 
a controller 50 configured to operate the outlet airflow steering mechanism to control the lateral extents of the airflow from the air outlet (expressly disclosed at column 2 lines 29-39). Khosropour also discloses the claim 2 feature wherein the air outlet comprises an elongate slot which extends along a portion of the vertical height of the body (expressly disclosed at column 2 lines 43-64 wherein the disclosed tower nozzles along a length meets the claimed elongated slot because bot extend along a portion of a vertical body height), the claim 3 feature wherein the air outlet comprises a pair of laterally spaced elongate slots which extend along a portion of the vertical height of the body (expressly shown in figures 2, 3), the claim 4 feature wherein the air outlet airflow steering mechanism comprises one or more vertically oriented air guides provided within an airflow path to the air outlet (expressly shown in figures 6, 7), the claim 5 feature wherein the one or more vertically oriented air guides, each comprise a plurality of vertical zones, and position of each vertical zone is independently controlled by the air outlet airflow steering mechanism such that the lateral extent of the airflow may vary between adjacent vertical zones (expressly shown in figures 4, 5), the claim 6 feature wherein the one or more vertically oriented air guides are operable to close off the air outlet (expressly shown in figures 2, 3), the claim 8 feature wherein the controller actively monitors the signal from the thermal sensor and updates the operation of outlet airflow steering mechanisms dependent on any sensed change to the lateral physical extent of the user (expressly shown in figures 4, 5), the claim 9 feature wherein the air outlet comprises a pair of vertically extending elongate outlets and the outlet airflow steering mechanism comprises at least one air guide associated with each elongate outlet, wherein the controller is further configured to determine based on the signal a lateral offset of the body of the user from the drying apparatus, and operate the outlet airflow steering mechanisms of each of the elongate outlets independently based on the determined lateral offset (expressly shown in figures 6, 7), the claim 10 feature wherein the controller operates the outlet airflow steering mechanisms of each of the elongate outlets independently so as to direct the airflow of the first body air outlet towards any laterally offset position of the user (expressly shown in figures 4, 5), the claim 11 feature wherein the air outlet comprises a pair of vertically extending elongate outlets and the outlet airflow steering mechanism comprises a plurality of vertically adjacent air guides associated with each elongate outlet, wherein the controller is further configured to determine based on the signal a lateral offset of the body of the user from the drying apparatus, and operate the outlet airflow steering mechanisms of each of the elongate outlets independently based on the determined lateral offset (expressly shown in figures 6, 7), the claim 12 feature wherein the outlet airflow steering mechanism is further operable to control a vertical orientation of the airflow from the air outlet (expressly shown in figures 2, 3), the claim 13 feature wherein the air outlet comprises a pair of vertically extending slots, and the outlet airflow steering mechanism comprises a plurality of air guides provided within an air flow path of each of the vertically extending slots (expressly shown in figures 4, 5). 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Khosropour in view of Ross (US 6,718,650).  Khosropour discloses the claimed invention, as rejected above, except for the recited thermal signal.  Ross, another drying apparatus discloses that feature at column 7 line 65 through column 8 line 49.  It would have been obvious to one skilled in the art to combine the teachings of Khosropour with the teachings of Ross for the purpose of providing uniform temperature in air drying technologies.  Furthermore, Khosropour discloses the claimed invention, except for the claim 14 feature of separate air guide operation.  It would have been an obvious matter of design choice to recite that feature, since the teachings of Khosropour would perform that feature regardless of separate operation and applicants have not claimed or specified the criticality of that feature as being necessary for patentability.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of copending Application No. 17/014,462 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been an obvious matter of design choice to exclude the copending features of a bar and humidity sensor, since copending application would perform the current claimed invention regardless of those feautres and applicants have not claimed or specified the criticality of that feature as being necessary for patentability.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References C, D, F, N, O, P, cited with this action, are patent publications from the same inventive entity.  References A, B, G, H, I, J, K, cited with this action, teach drying apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875. The examiner can normally be reached M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Friday, July 8, 2022
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753